Citation Nr: 0119728	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  88-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to July 
1946.  He died in January 1987; the appellant is his 
surviving spouse. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1987 rating 
decision of the RO that denied service connection for the 
cause of the veteran's death.  

In June 1988 and March 1989, the Board remanded the case for 
additional development.

On January 24, 1991, the Board promulgated a decision that 
denied service connection for the cause of the veteran's 
death.

In a November 1996 rating decision, the RO granted service 
connection for the cause of the veteran's death.  The 
dependency and indemnity compensation (DIC) benefits were 
effective on May 28, 1996, the date the appellant's 
application to reopen was received.  In February 1999, the 
appellant submitted a statement in which she disagreed with 
the effective date assigned for the DIC benefits.  The RO 
concluded that the statement was an untimely Notice of 
Disagreement (NOD) and issued a Statement of the Case.  The 
appellant perfected the appeal of the issue of whether she 
had submitted a timely NOD.

The Board construed the appellant's Substantive Appeal as a 
motion for reconsideration of the Board's January 1991 
decision.  In July 2001, the Board denied the motion for 
reconsideration; however, a separate decision has been 
issued, pursuant to the Board's own motion, that vacates the 
January 1991 decision.  See 38 C.F.R. § 20.904 (2000).  
Further, in light of the Board's decision hereinbelow, a 
separate decision has been issued that dismissed as moot the 
issue of the timeliness of the NOD.  

As the January 1991 decision has been vacated, the Board is 
required to proceed as though the initial decision had never 
been entered and, instead, to conduct a de novo review based 
on the entire record in the proceeding.  The Board must 
consider all evidence and material of record as well as 
applicable provisions of law and regulations.  

As service connection for the cause of the veteran's death 
has already been granted, effective on May 28, 1996, the 
Board is considering whether service connection was warranted 
for the cause of the veteran's death prior to that date for 
the purpose of the payment of VA DIC benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The evidence showed prior to May 28, 1996, that the 
veteran's death was the likely result of a blood transfusion 
in service.


CONCLUSION OF LAW

The veteran's death was due to disease that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1310, 5107(a), 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.312 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran died on January [redacted], 1987.  An autopsy was done, 
and the certificate of death indicates that the cause of 
death was hemorrhage from esophageal varices due to 
hepatocellular carcinoma.

At the time of death, service connection was established for 
the following disabilities:  gunshot wound of the pelvis, 
with residual partial loss of anal sphincter, evaluated as 30 
percent disabling; chronic cystitis secondary to urethral 
stricture, evaluated as 30 percent disabling; osteomyelitis 
of the sacrum, a residual of a gunshot wound, evaluated as 20 
percent disabling; and healed abdominal scars and malaria, 
each evaluated as noncompensably disabling.  His combined 
service-connected disability evaluation was 60 percent.  He 
was in receipt of a total disability evaluation due to 
individual unemployability since May 1978.  

The service medical records show treatment for a gunshot 
wound sustained in November 1943.  The veteran received two 
to three blood transfusions per day in the days following the 
injury.  There was no evidence of hepatitis or cancer in the 
service medical records.

Post-service medical evidence prior to 1980 showed treatment 
primarily for the veteran's service-connected disabilities.  
There was no evidence of treatment for hepatitis or cancer.  

Beginning in 1980, the veteran was treated for poorly 
differentiated squamous cell carcinoma of the head and neck.  
Reference was made to a prior history of substantial alcohol 
intake.  There was, however, no reference to hepatitis or 
liver cancer.  

In December 1986, the veteran was hospitalized for treatment 
of a primary hepatocellular carcinoma.  He died on January 
[redacted], 1987.  The terminal hospital summary listed diagnoses of 
hepatocellular carcinoma; history of squamous cell carcinoma 
of the floor of the mouth; gastrointestinal bleeding, 
presumably from esophageal varices; and history of hepatitis, 
post transfusion at the time of multiple gunshot wounds 
suffered in World War II.  It was noted that the veteran was 
grossly found to have an apparent primary hepatocellular 
carcinoma and evidence of acute bleeding from larger 
esophageal varices, without evidence of recurrence of the 
squamous cell carcinoma of the head and neck.  The report 
indicated that it was presumed that the veteran suffered 
hepatocellular carcinoma related to his post transfusion 
hepatitis in 1945 which in turn was directly related to his 
multiple gunshot wounds for which he was 100 percent service 
connected.  

The VA autopsy report concluded that the cause of the 
veteran's death was hepatocellular carcinoma of the liver.

In an August 1987 letter, a VA Chief of Medical Service noted 
that the veteran had required multiple blood transfusions 
during service.  He also noted that the veteran had developed 
hepatitis, which was presumed to be serum hepatitis or 
hepatitis B, and had died of hepatocellular carcinoma.  The 
VA physician opined that the veteran died of a condition 
secondary to his service-related injuries suffered in World 
War II.  He concluded that the in-service transfusions caused 
hepatitis which in turn caused hepatocellular carcinoma and 
death.  

In a February 1988 report from the Armed Forces Institute of 
Pathology, it was noted that examination of the liver 
revealed hepatocellular carcinoma with metastases to the 
right adrenal and lungs.  There were also changes in the 
non-tumor areas of the liver that were explained as being 
possibly due to post-transfusion non-A, non-B hepatitis.  

In an August 1989 letter, [redacted] noted that he and 
the veteran had been patients together at the Oakland Naval 
Hospital in 1945 and 1946.  He recalled that there had been 
an outbreak of hepatitis or yellow jaundice affecting 
approximately fifteen of the forty patients in the ward.  

In its January 1991 decision, the Board cited various medical 
treatises for the proposition that hepatocellular carcinoma 
did not require a preceding hepatitis-specifically that 
about half of the primary carcinomas of the liver did not 
have an underlying chronic hepatic disorder.  In addition, 
the medical treatises indicated that about 85 percent of 
patients receiving blood transfusions did not acquire viral 
hepatitis.  Of those that did acquire hepatitis, it was 
reported, at least 50 percent did not progress to cirrhosis, 
which was the necessary underlying histological condition 
preceding hepatocellular carcinoma.

The only evidence submitted following the Board's January 
1991 decision and the RO's grant of service connection for 
the cause of the veteran's death was a November 1995 
memorandum from a VA Medical Center Chief of Staff.  He 
opined that it was very likely that the veteran sustained an 
acute infection with a hepatitis virus, probably hepatitis C, 
which remained dormant for many years.  He concluded that the 
hepatitis ultimately resulted in the development of 
hepatocellular carcinoma.  

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In light of the Board's favorable disposition of the issue, 
however, remand for consideration of the new law is not 
necessary.  The appellant is not prejudiced by the Board's 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Although there is no evidence of hepatitis in service, the 
Board finds that the August 1987 letter and November 1995 
memorandum from VA physicians are uncontradicted.  Both 
physicians attributed the veteran's fatal cancer to hepatitis 
resulting from the in-service transfusions.  These opinions 
were supported by the letter from Mr. [redacted] as well as the 
report from the Armed Forces Institute of Pathology.  Indeed, 
the medical treatise evidence relied upon by the Board in 
1991 does not specifically contradict these opinions; it 
merely provides epidemiological statistics related to 
hepatitis and the development of hepatocellular carcinoma.  

In the absence of any contradictory evidence, it is the 
Board's judgment that the clear weight of the evidence 
presented in this case supports the appellant's claim of 
service connection for the cause of the veteran's death prior 
to May 28, 1996.  


ORDER

Service connection for the cause of the veteran's death is 
granted for the period prior to May 28, 1996.  


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

